          Case 1:20-cv-01281-JPC Document 64 Filed 10/23/20 Page 1 of 2


                                                                        Adam H. Fleischer
                                                                        312-762-3130
                                                                        Afleischer@batescarey.com




October 22, 2020

VIA EMAIL & FILED VIA ECF
                                                                                 10/23/2020
Hon. John P. Cronan
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 1007-1312
cronanNYSDChambers@nysd.courts.gov


       Re:     State Automobile Mut. Ins. Co. v. Tennant Special Risk,
               S.D.N.Y. No. 20-CV-1281(JPC)

               Letter Motion Requesting Continuance of November 5, 2020 Hearing

Dear Judge Cronan:

This firm represents the Plaintiff, State Automobile Mutual Insurance Company (“State Auto”),
in the above referenced litigation. This Letter Motion is submitted jointly with counsel for
Defendant Tennant Special Risk (“Tennant”), Jennifer Wall, and pursuant to the Court’s
Individual Rules and Practices, Rule 3(B). The Parties respectfully request the adjournment of
the November 5, 2020 oral argument on the Parties’ Motions for Summary Judgment.

In this litigation, State Auto’s claims include that Tennant breached the Parties’ General Agency
Agreement. Tennant disputes State Auto’s claims. On September 30, 2020, this case was re-
assigned from Judge Rakoff to Your Honor. On October 9, 2020, the Court entered an Order
striking the previously scheduled October 22, 2020 oral argument on the Parties’ Motions for
Summary Judgment, setting oral argument for November 5, 2020 at 3:00 p.m., and stating that
the parties should also be prepared to discuss the case status on November 5, 2020. (Dkt 59).

The Parties respectfully request that the November 5, 2020 hearing and status be adjourned in
order to allow the Parties to pursue mediation of this dispute. The Parties have conferred
regarding mediation of their dispute, and agree that pursuing mediation would be productive and
could obviate the need for the hearing on the Motions for Summary Judgment. So that the
Parties can more effectively and efficiently focus efforts on the mediation, the Parties propose
that a status hearing be scheduled for December 17, 2020, or a date that week when the Court has
availability, at which time the Parties can inform the Court regarding the status of mediation, or,
if necessary, a schedule for oral argument on the Motions for Summary Judgment. Also, if the
Court prefers to have a status hearing on November 5, 2020, rather than oral argument on the
          Case 1:20-cv-01281-JPC Document 64 Filed 10/23/20 Page 2 of 2

State Automobile v. Tennant
October 22, 2020
Page 2 of 2


pending motions, the Parties are available at the previously scheduled time (3:00) to answer any
questions regarding the case status or mediation.

This is the first request for adjournment or extension by either party. There are no other pending
deadlines or hearings, such that the requested adjournment does not affect any other dates in the
Case Scheduling Order (Dkt 17).

Should Your Honor have any questions or require any further information from the Parties,
please have your chambers contact the Parties’ counsel. The Parties appreciate the Court’s
consideration of this requested adjournment.


Very truly yours,




Adam H. Fleischer


cc:     All Counsel of Record (via ECF)




                                         Plaintiff's request is GRANTED. The oral argument and status
                                         conference scheduled for November 5, 2020 at 3:00 p.m. is
                                         adjourned sine die. Counsel for all parties are hereby directed to
                                         appear before the undersigned for a status conference on December
                                         17, 2020 at 11:30 a.m. At the scheduled time, counsel for all
                                         parties should call (866) 434-5269, access code 9176261.

                                         The Court respectfuly reminds the parties to submit a joint status
                                         letter as ordered in the Notice of Reassignment (Dkt. 59).



                                         SO ORDERED.                     ___________________________
                                         Date: October 23, 2020          JOHN P. CRONAN
                                               New York, New York        United States District Judge
